DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0166858 (Hashimoto) in view of US 2002/0102756 (Borchert).
	For claim 1, Hashimoto teaches a quantum cascade laser (fig. 6-7, [0066])  comprising: 
a laser structure having an output face for emitting laser light in a first direction (fig. 6, end face 19f emits light along first direction Ax1); 
wherein the laser structure includes a semiconductor substrate (fig. 7, between 17g and 17c) and a mesa waveguide (fig. 6-7, 19c) provided on a first region of a principal surface of the semiconductor substrate (fig. 6, 21a), the mesa waveguide extending in the first direction (fig. 6, Ax1).
Hashimoto does not teach a lens having an entrance surface and a convex surface, the entrance surface receiving the laser light from the output face, the convex surface emitting the laser light condensed by the lens, the lens includes a semiconductor and is provided on a second region of the principal surface of the semiconductor substrate, and the first region and the second region are arranged in the first direction.
However, Bochert teaches a semiconductor laser structure (fig. 1 and 2) similar to that of Hashimoto with a  semiconductor substrate (fig. 2, 201) and a waveguide (fig. 2, active region between claddings, [0073]) provided on a first region of a principal surface of the semiconductor substrate (fig. 2, surface of 201 under 202) the waveguide extending in the first direction (fig. 2, left to right). Bochert further teaches a lens (fig. 2, 203) having an entrance surface (fig. 2, left side of 203) and a convex surface (right side of 203, [0069], while [0069] does not explicitly state the curved surface is convex, the examiner taxes official notice that convex surfaces in lenses were well known in the art before the effective filing date of the claimed invention and it would have been obvious to one of ordinary skill in the art to form the curved surface as a well-known convex surface in order to focus the output), the entrance surface receiving the laser light from the output face (fig. 2, 206), the convex surface emitting the laser light condensed by the lens (fig. 2, 207), the lens includes a semiconductor ([0024]-[0027]) and is provided on a second region of the principal surface of the semiconductor substrate (fig. 2 region under 203), and the first region and the second region are arranged in the first direction (fig. 2, left to right) in order to form an integrated structure for shaping the laser beam (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lens of Borchert on a second region of the substrate with the quantum cascade laser of Hashimoto in order to form an integrated structure for shaping the laser beam.
For claim 2, the combination teaches the lens is a plano-convex lens, and the convex surface is convexly curved when viewed from a second direction intersecting the principal surface of the semiconductor substrate (fig.2, as discussed in the rejection of claim 1 above, when viewed from a second direction, i.e. above, the convex surface is convexly curved due to the curved mask [0069] and the resulting convex surface for focusing the beam).
For claim 6, Borchert does not teach the width of the mesa waveguide is 2 µm to 5 µm. However, the examiner takes official notice that the width is a results effective variable which influences the mode structure of the beam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal width of the mesa waveguide including from 2 µm to 5 µm in order to control the mode structure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 7, Borchert further teaches a space is provided between the entrance surface and the output face (fig. 2, 204).
For claim 8, Borchert teaches a distance between the entrance surface and the output face is at most 10 µm ([0076]). While at most 10 µm does not explicitly teach distance is 5 µm or more, the distance is a known results effective variable as it effects the focus of the beam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the distance between 5 and 10 µm in order to achieve a desired focus of the beam, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 3 and dependent claim 4, while reflecting films with slits are generally known, there is no clear suggestion or motivation to combine a reflecting film having a slit with the other elements of independent claim 1. For claim 5, while current blocking regions are generally known, there is no clear suggestion or motivation to include a semiconductor embedding region in the lens along with the other elements of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0012408 teaches quantum cascade lasers with mesa widths less than 5 microns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828